            Case 1:20-cv-10893-JSR Document 1 Filed 12/23/20 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 JEFFREY ORAM,                                       )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 NIELSEN HOLDINGS PLC, JAMES A.                      )
 ATTWOOD JR., DAVID KENNY,                           )
 GUERRINO DE LUCA, KAREN M.                          )
 HOGUET, JANICE MARINELLI MAZZA,                     )
 JONATHAN MILLER, DAVID                              )
 RAWLINSON, NANCY TELLEM,                            )
 LAUREN ZALAZNICK, THOMAS H.                         )
 CASTRO, HARISH MANWANI, ROBERT                      )
 C. POZEN, and JAVIER G. TERUEL,                     )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       On October 31, 2020, Nielsen Holdings plc’s (“Nielsen” or the “Company”) Board

of Directors (the “Board” or “Individual Defendants”) caused Nielsen to enter into a stock purchase

agreement (the “Agreement”) with Indy US Bidco, LLC (“US Purchaser”) and Indy Dutch Bidco

B.V. (“Dutch Purchaser,” and together with US Purchaser, the “Purchasers”). The Purchasers are

affiliates of Advent International Corporation.

       2.       Pursuant to the terms of the Agreement, among other things, the Purchasers will

acquire Nielsen’s Global Connect business (the “Global Connect Business”) through a sale of the

equity interests of certain subsidiaries held by the Company that operate the Global Connect
            Case 1:20-cv-10893-JSR Document 1 Filed 12/23/20 Page 2 of 10




Business for $2.7 billion in cash (the “Proposed Transaction”).

       3.       On December 1, 2020, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (“SEC”) in connection with the

Proposed Transaction.

       4.       The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.       This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.       Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Nielsen common stock.

       9.       Defendant Nielsen is a public limited company formed under the laws of England

and Wales and a party to the Agreement. Nielsen’s common stock is traded on the New York




                                                  2
          Case 1:20-cv-10893-JSR Document 1 Filed 12/23/20 Page 3 of 10




Stock Exchange, which is headquartered in New York, New York, under the ticker symbol

“NLSN.”

       10.    Defendant James A. Attwood Jr. is Chairman of the Board of the Company.

       11.    Defendant David Kenny is Chief Executive Officer and a director of the Company.

       12.    Defendant Guerrino De Luca is a director of the Company.

       13.    Defendant Karen M. Hoguet is a director of the Company.

       14.    Defendant Janice Marinelli Mazza is a director of the Company.

       15.    Defendant Jonathan Miller is a director of the Company.

       16.    Defendant David Rawlinson is a director of the Company.

       17.    Defendant Nancy Tellem is a director of the Company.

       18.    Defendant Lauren Zalaznick is a director of the Company.

       19.    Defendant Thomas H. Castro is a director of the Company.

       20.    Defendant Harish Manwani is a director of the Company.

       21.    Defendant Robert C. Pozen is a director of the Company.

       22.    Defendant Javier G. Tereul is a director of the Company.

       23.    The defendants identified in paragraphs 10 through 22 are collectively referred to

herein as the “Individual Defendants.”

                              SUBSTANTIVE ALLEGATIONS

Background of the Proposed Transaction

       24.    On October 31, 2020, Nielsen’s Board caused the Company to enter into the

Agreement with the Purchasers.

       25.    Pursuant to the terms of the Agreement, among other things, the Purchasers will

acquire Nielsen’s Global Connect Business through a sale of the equity interests of certain




                                              3
          Case 1:20-cv-10893-JSR Document 1 Filed 12/23/20 Page 4 of 10




subsidiaries held by the Company that operate the Global Connect Business for $2.7 billion in

cash.

        26.    According to the press release announcing the Proposed Transaction:

        Nielsen Holdings plc (“Nielsen”) (NYSE: NLSN) announced today that it has
        signed a definitive agreement under which affiliates of Advent International
        (“Advent”), one of the largest and most experienced global private equity investors,
        in partnership with James “Jim” Peck, former Chief Executive Officer of
        TransUnion, will acquire the Nielsen Global Connect business for $2.7 billion
        (subject to working capital, cash, debt-like items and other customary adjustments).
        Nielsen will also receive warrants in the new company exercisable in certain
        circumstances. Upon completion of the transaction, Nielsen Global Connect will
        be a private company with the flexibility to continue investing in the development
        and deployment of leading-edge measurement products and solutions. The
        transaction was unanimously approved by Nielsen’s Board of Directors. . . .

        Background on Nielsen Global Connect and Transaction Details

        Nielsen Global Connect provides consumer packaged goods manufacturers and
        retailers with actionable information and a complete picture of the complex and
        changing marketplace that brands need to innovate and grow their business. The
        company offers data and builds tools that use predictive models to turn market
        observations into business decisions and winning solutions. These data and insights
        provide the essential foundation that makes markets possible in the rapidly evolving
        world of commerce. . . .

        Advisors

        J.P. Morgan Securities LLC and Guggenheim Securities, LLC are acting as
        financial advisors to Nielsen, and Wachtell, Lipton, Rosen & Katz, Clifford Chance
        LLP, DLA Piper, and Baker McKenzie are serving as legal advisors to Nielsen.
        Ropes & Gray LLP and Weil, Gotshal & Manges LLP are serving as legal counsel
        to Advent and BofA Securities is serving as lead financial advisor, with Deutsche
        Bank Securities Inc., RBC Capital Markets and UBS Investment Bank also
        advising. Financing for the transaction is being arranged and provided by Bank of
        America, UBS Investment Bank, Barclays, Deutsche Bank AG New York, HSBC,
        RBC Capital Markets, MUFG and Wells Fargo.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

        27.    Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.




                                                 4
          Case 1:20-cv-10893-JSR Document 1 Filed 12/23/20 Page 5 of 10




        28.    As set forth below, the Proxy Statement omits material information.

        29.    First, the Proxy Statement omits material information regarding the Company’s

financial projections.

        30.    The Proxy Statement fails to disclose, for each set of projections: (i) all line items

used to calculate Adjusted Standalone EBITDA (Post-SBC) and Free Cash Flow; and (ii) a

reconciliation of all non-GAAP to GAAP metrics.

        31.    The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

        32.    Second, the Proxy Statement omits material information regarding the financial

analyses performed by the Company’s financial advisor, J.P. Morgan Securities LLC (“JPM”).

        33.    With respect to JPM’s Trading Multiples Analysis, the Proxy Statement fails to

disclose JPM’s basis for selecting a multiple reference range for FV/CY 2021E EBITDA of 5.5x-

6.0x.

        34.    With respect to JPM’s Discounted Cash Flow Analysis, the Proxy Statement fails

to disclose: (i) the unlevered free cash flows used in the analysis and all underlying line items; (ii)

the terminal values used in the analysis; (iii) JPM’s basis for applying terminal growth rates

ranging from 0.0% to 1.0%; and (iv) the individual inputs and assumptions underlying the discount

rates from 8.75% to 9.75%.

        35.     With respect to JPM’s Transactions Multiples Analysis, the Proxy Statement fails

to disclose JPM’s basis for selecting a multiple reference range for FV/LTM EBITDA of 6.5x-

9.0x.




                                                  5
          Case 1:20-cv-10893-JSR Document 1 Filed 12/23/20 Page 6 of 10




       36.     With respect to JPM’s Alternative Trading Multiples Analysis, the Proxy Statement

fails to disclose JPM’s basis for selecting a multiple reference range for FV/CY 2021E EBITDA-

Capex of 6.0x-7.0x.

       37.     With respect to JPM’s Equity Research Analyst Valuations analysis, the Proxy

Statement fails to disclose: (i) the equity research analyst valuations used in the analysis; and (ii)

the sources thereof.

       38.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       39.     Third, the Proxy Statement omits material information regarding JPM.

       40.     The Proxy Statement fails to disclose the amount of compensation JPM and its

affiliates have received or will receive for its “commercial banking affiliate [serving as] an agent

bank and a lender under outstanding credit facilities of affiliated entities of Advent.”

       41.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       42.     Fourth, the Proxy Statement fails to disclose whether the Company entered into any

confidentiality agreements that contained standstill and/or “don’t ask, don’t waive” provisions.

       43.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       44.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.




                                                  6
          Case 1:20-cv-10893-JSR Document 1 Filed 12/23/20 Page 7 of 10




       45.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Nielsen

       46.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       47.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Nielsen is liable as the issuer of

these statements.

       48.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       49.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       50.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       51.     The Proxy Statement is an essential link in causing plaintiff to approve the Proposed

Transaction.




                                                  7
          Case 1:20-cv-10893-JSR Document 1 Filed 12/23/20 Page 8 of 10




       52.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       53.     Because of the false and misleading statements in the Proxy Statement, plaintiff is

threatened with irreparable harm.

                                             COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       54.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       55.     The Individual Defendants acted as controlling persons of Nielsen within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or Board members of Nielsen and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       56.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of




                                                  8
            Case 1:20-cv-10893-JSR Document 1 Filed 12/23/20 Page 9 of 10




the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

       58.      By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

       59.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.       Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.       Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.       Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.       Granting such other and further relief as this Court may deem just and proper.




                                                   9
       Case 1:20-cv-10893-JSR Document 1 Filed 12/23/20 Page 10 of 10




                                       JURY DEMAND

     Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: December 23, 2020                          RIGRODSKY & LONG, P.A.

                                            By: /s/ Timothy J. MacFall
                                                Seth D. Rigrodsky
                                                Timothy J. MacFall
                                                Gina M. Serra
                                                825 East Gate Boulevard, Suite 300
                                                Garden City, NY 11530
                                                Telephone: (516) 683-3516
                                                Email: sdr@rl-legal.com
                                                Email: tjm@rl-legal.com
                                                Email: gms@rl-legal.com

                                                  Attorneys for Plaintiff




                                                10
